Name: Commission Regulation (EC) No 2286/2003 of 18 December 2003 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (Text with EEA relevance)
 Type: Regulation
 Subject Matter: tariff policy;  sources and branches of the law
 Date Published: nan

 Important legal notice|32003R2286Commission Regulation (EC) No 2286/2003 of 18 December 2003 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (Text with EEA relevance) Official Journal L 343 , 31/12/2003 P. 0001 - 0123Commission Regulation (EC) No 2286/2003of 18 December 2003amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(1), and in particular Article 247 thereof,Whereas:(1) Binding tariff information, issued by Member States for economic operators and containing both confidential and non-confidential data, is transmitted to the Commission in accordance with Commission Regulation (EEC) No 2454/93(2) and stored in a central database managed by the Commission and accessible to all national administrations. In the past, the Commission made publicly available a CD-ROM containing extracts from the database, which did not show confidential data. Currently, the issue of this CD-ROM has been suspended, for technical and financial reasons.(2) Since both the public and the candidate countries urgently need access to that information, the Commission should be able to grant such access by publishing on its website an extract from the database for binding tariff information which does not show confidential data such as data on the holder or confidential information about the composition of the goods. Unlike the CD-ROM, that extract should also include images, if available.(3) The economic operators who apply for binding tariff information should be informed about the use of the data stored in the database and it is therefore necessary to adjust the "Important notice" on the related application form and on the form for setting out binding tariff information.(4) In addition, it is appropriate in the interests of clarity to rephrase the wording of Article 8(1) and (2) of Regulation (EEC) No 2454/93. At the same time, the opportunity should be taken to simplify the system for communicating binding origin information. The transmission of such information should therefore be limited to those elements that are strictly necessary.(5) Since the introduction of the single administrative document on 1 January 1988, customs legislation has undergone fundamental changes, in particular as a result of the introduction of the single market on 1 January 1993 and of Regulation (EEC) No 2913/92 on 1 January 1994. Technological progress, and in particular the increasingly widespread use of computer-based clearance methods, has also made it necessary to amend the provisions governing use of the single administrative document.(6) It is also necessary to bring together those provisions and to republish the forms for the single administrative document, which have been amended since they were first introduced. That update entails the replacement of Annexes 31 to 34, 37 and 38 to Regulation (EEC) No 2454/93.(7) In order to guarantee the Community's economic operators and customs administrations the most harmonised and simplified documentation possible, it also seems necessary to conduct, in due consultation with the representatives of the business circles concerned, a regular review of the requirements connected with the use of the form, in the light of developments in business practices and the activities of international fora in this area.(8) In order to enable Member States to make adequate preparation for the implementation of the new rules concerning the single administrative document, provision should be made for those rules to apply with effect from 1 January 2006. However, since some Member States wish to introduce the new measures as soon as possible, it is necessary to allow an early implementation.(9) It will be necessary to evaluate Member States' plans for implementation of the measures concerned and, on this basis, to provide for the possibility of agreeing, subject to certain conditions, on a deferral of the date of implementation.(10) Articles 292(5) and 500(2) of Regulation (EEC) No 2454/93 determine the competent authorities to whom applications for single authorisations are to be submitted. Except in the case of temporary importation, those applications have to be submitted to the customs authorities designated for the place where the applicant's main accounts are held and where at least part of the operations to be covered by the authorisation are conducted. Experience in practice has shown that the current criteria for determining the competent authorities are not sufficient to cover all cases which might occur in practice. It is therefore appropriate to provide that, if the competent authorities cannot be determined on the basis of the existing rules, the application is to be submitted to the customs authorities designated for the place where the applicant's main accounts are held.(11) A surveillance system for imports was introduced in 1997 in Regulation (EEC) No 2454/93. The significant and rapid increase of exports of certain products for which refunds are granted, on the one hand, and the level of preferential imports for the same products, on the other hand, seems sometimes to be highly artificial. Surveillance, which is currently confined to products put into free circulation, should also be made possible for exports in order to combat abuses associated with such flows of goods.(12) Regulation (EEC) No 2454/93 lays down provisions on the use of means of transport under the temporary importation procedure. The transport of persons without remuneration in the framework of the economic activity of an enterprise is defined as a "commercial use" of means of transport. However, under the Istanbul Convention, "commercial use" means exclusively the transport of persons for remuneration. The different definitions of the term "commercial use" are not justified. That definition should therefore be amended.(13) Regulation (EEC) No 2454/93 lays down special provisions on the use of equivalent goods in the dairy sector. The application of those provisions has led to certain problems in practice. Therefore, it is desirable to simplify recourse to the use of equivalent goods in the dairy sector.(14) Where a customs debt is incurred under the arrangements for inward processing, in certain cases, for the purposes of determining that customs debt, the compensating products are subject to the import duties appropriate to them. Those cases are mentioned in Article 548(1) of Regulation (EEC) No 2454/93 in conjunction with Annex 75 to that Regulation. In accordance with a general remark preceding the list set out in Annex 75, the supervising office may allow Article 548(1) to be applied also to waste, scrap, residues, offcuts and remainders other than those in that list. Member States need no longer inform the Commission of such additional cases. It is therefore appropriate to simplify Annex 75.(15) Regulation (EEC) No 2454/93 should therefore be amended accordingly.(16) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 2454/93 is amended as follows:1. Article 6(3)(A)(k) is replaced by the following:"(k) acceptance that the information supplied may be stored on a database of the Commission and that the particulars of the binding tariff information, including any photograph(s), sketch(es), brochure(s) etc., may be disclosed to the public via the Internet, with the exception of the information which the applicant has marked as confidential; the provisions governing the protection of information in force shall apply."2. Article 8 is replaced by the following:"Article 81. In the case of binding tariff information, the customs authorities of the Member States shall, without delay, transmit to the Commission the following:(a) a copy of the application for binding tariff information (set out in Annex 1B);(b) a copy of the binding tariff information notified (copy No 2 set out in Annex 1);(c) the data as given on copy No 4 set out in Annex 1.In the case of binding origin information they shall, without delay, transmit to the Commission the relevant details of the binding origin information notified.Such transmission shall be effected by electronic means.2. Where a Member State so requests, the Commission shall send it without delay the particulars obtained in accordance with paragraph 1. Such transmission shall be effected by electronic means.3. The electronically transmitted data of the application for binding tariff information, the binding tariff information notified and the data as given on copy No 4 of Annex 1 shall be stored in a central database of the Commission. The data of the binding tariff information, including any photograph(s), sketch(es), brochure(s) and so forth, may be disclosed to the public via the Internet, with the exception of the confidential information contained in boxes 3 and 8 of the binding tariff information notified."3. In Article 212, the following paragraph 4 is added:"4. The Member States shall notify the Commission of the list of particulars they require for each of the procedures referred to in Annex 37. The Commission shall publish the list of those particulars."4. In Article 213, the following second paragraph is added:"The Member States shall notify the Commission of the list of national codes used for boxes 37 (second subdivision), 44 and 47 (first subdivision). The Commission shall publish the list of those codes."5. Article 216 is replaced by the following:"Article 216The list of boxes to be used for declarations for placing goods under a particular customs procedure using the single administrative document is set out in Annex 37."6. In Article 254, the introductory wording is replaced by the following:"Declarations for release for free circulation which the customs authorities may accept, at the declarant's request, without their containing some of the particulars referred to in Annex 37 shall contain at least the particulars referred to in boxes 1 (first and second subdivisions), 14, 21 (nationality), 31, 37, 40 and 54 of the single administrative document and:"7. Article 269(4) is replaced by the following:"4. The procedure referred to in the second indent of paragraph 1 shall apply to Type B warehouses except that it shall not be possible to use a commercial document. Where the administrative document does not contain all the particulars shown in Annex 37, Title I(B), these should be supplied on the accompanying application."8. Article 275(1) is replaced by the following:"1. Declarations of entry for a customs procedure with economic impact other than outward processing or customs warehousing which the customs office of entry for the procedure may accept, at the declarant's request, without their containing some of the particulars referred to in Annex 37 or without their being accompanied by certain documents referred to in Article 220 shall contain at least the particulars referred to in boxes 1 (first and second subdivisions), 14, 21 (nationality), 31, 37, 40 and 54 of the single administrative document and, in box 44, a reference to the authorisation, or a reference to the application where Article 508(1) applies."9. Article 280(1) and (2) are replaced by the following:"1. Export declarations which the customs office may accept, at the declarant's request, without their containing some of the particulars referred to in Annex 37 shall contain at least the particulars referred to in boxes 1 (first and second subdivisions), 2, 14, 17a, 31, 33, 38, 44 and 54 of the single administrative document and any further information considered necessary in order to identify the goods, to apply the provisions governing their export or to determine the amount of any security required before the goods may be exported.Where the goods are liable for export duties or subject to any other measures provided for under the common agricultural policy, those export declarations shall contain all the information required for the proper application of such duties or measures.2. The customs authorities may allow the declarant not to complete boxes 17a and 33 on condition that he declares that export of the goods in question is not subject to prohibitions or restrictions and the customs authorities have no reason for doubt in this respect and that the description of the goods allows the Combined Nomenclature classification to be determined immediately and unambiguously."10. In the second subparagraph of Article 292(5), the second indent is replaced by the following:"- otherwise, where the applicant's main accounts are held facilitating audit-based controls of the arrangements."11. In Part II, Title I, Chapter 3, the title of Section 2 is replaced by the following:Surveillance of goods"12. Article 308d(1) and (2) are replaced by the following:"1. Where Community surveillance is to be made, the Member States shall provide surveillance reports to the Commission at least once each month containing details of the quantities of products put into free circulation or exported. As regards imports, and at the Commission's request, Member States shall confine this data to imports with the benefit preferential tariff arrangements.2. The surveillance reports of the Member States shall indicate the total quantities put into free circulation or exported, as the case may be since the first day of the period concerned."13. In Article 500(2), the following third subparagraph is added:"Where the competent customs authorities cannot be determined under the first or second subparagraph, the application shall be submitted to the customs authorities designated for the place where the applicant's main accounts are held facilitating audit-based controls of the arrangements."14. Article 555(1)(a) is replaced by the following:"(a) 'commercial use' means the use of means of transport for the transport of persons for remuneration or the industrial or commercial transport of goods, whether or not for remuneration;"15. Annex 1 is replaced by the text in Annex I to this Regulation.16. Annex 1B is replaced by the text in Annex II to this Regulation.17. Annexes 31 to 34 are replaced by the text in Annex III to this Regulation.18. Annexes 37 and 38 are replaced by the text in Annex IV to this Regulation.19. Annex 74 is amended in accordance with Annex V to this Regulation.20. Annex 75 is replaced by the text in Annex VI to this Regulation.Article 2Before 1 January 2005, the Commission shall evaluate Member States' plans for implementation of the measures provided for in Article 1(3) to (9), (17) and (18). That evaluation shall be based on a report drawn up from contributions of the Member States.Article 31. This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.2. Article 1(11) and (12) shall apply with effect from 1 January 2004.3. Article 1(1), (2), (15) and (16) shall apply with effect from 1 February 2004.4. Article 1(3) to (9), (17) and (18) of shall apply with effect from 1 January 2006. However, Member States may implement them before that date. In such cases, Member States shall notify the Commission of the date on which they implement the provisions of this Regulation. The Commission shall publish that information.The Commission may decide, on the basis of the evaluation provided for in Article 2 and in accordance with the committee procedure, whether and subject to what conditions a deferral of the date specified in the first subparagraph is necessary. The Commission shall publish that information.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 December 2003.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by the Act of Accession 2003.(2) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1335/2003 (OJ L 187, 26.7.2003, p. 16).ANNEX IANNEX IMODEL OF BINDING TARIFF INFORMATION (BTI) NOTIFICATION FORM>PIC FILE= "L_2003343EN.000701.TIF">>PIC FILE= "L_2003343EN.000901.TIF">>PIC FILE= "L_2003343EN.001101.TIF">>PIC FILE= "L_2003343EN.001301.TIF">>PIC FILE= "L_2003343EN.001501.TIF">ANNEX IIANNEX 1 BMODEL OF BINDING TARIFF INFORMATION (BTI) APPLICATION FORM>PIC FILE= "L_2003343EN.001901.TIF">>PIC FILE= "L_2003343EN.002001.TIF">ANNEX IIIANNEX 31(1)MODEL OF SINGLE ADMINISTRATIVE DOCUMENT(eight-copy set)>PIC FILE= "L_2003343EN.002301.TIF">>PIC FILE= "L_2003343EN.002401.TIF">>PIC FILE= "L_2003343EN.002501.TIF">>PIC FILE= "L_2003343EN.002701.TIF">>PIC FILE= "L_2003343EN.002901.TIF">>PIC FILE= "L_2003343EN.003001.TIF">>PIC FILE= "L_2003343EN.003101.TIF">>PIC FILE= "L_2003343EN.003201.TIF">>PIC FILE= "L_2003343EN.003301.TIF">>PIC FILE= "L_2003343EN.003401.TIF">>PIC FILE= "L_2003343EN.003501.TIF">>PIC FILE= "L_2003343EN.003701.TIF">(1) The technical provisions in respect of the forms and notably their size and colours are detailed in Article 215.ANNEX 32(1)MODEL OF SINGLE ADMINISTRATIVE DOCUMENT FOR PRINTING BY COMPUTERISED DECLARATION-PROCESSING SYSTEMS ON TWO SUCCESSIVE FOUR-COPY SETS>PIC FILE= "L_2003343EN.004101.TIF">>PIC FILE= "L_2003343EN.004201.TIF">>PIC FILE= "L_2003343EN.004301.TIF">>PIC FILE= "L_2003343EN.004501.TIF">>PIC FILE= "L_2003343EN.004701.TIF">>PIC FILE= "L_2003343EN.004801.TIF">(1) The technical provisions in respect of the forms and notably their size and colours are detailed in Article 215.ANNEX 33(1)MODEL OF SINGLE ADMINISTRATIVE DOCUMENT CONTINUATION FORM(eight-copy set)>PIC FILE= "L_2003343EN.005101.TIF">>PIC FILE= "L_2003343EN.005301.TIF">>PIC FILE= "L_2003343EN.005501.TIF">>PIC FILE= "L_2003343EN.005701.TIF">>PIC FILE= "L_2003343EN.005901.TIF">>PIC FILE= "L_2003343EN.006101.TIF">>PIC FILE= "L_2003343EN.006301.TIF">>PIC FILE= "L_2003343EN.006501.TIF">(1) The technical provisions in respect of the forms and notably their size and colours are detailed in Article 215.ANNEX 34(1)MODEL OF SINGLE ADMINISTRATIVE DOCUMENT CONTINUATION FORM FOR PRINTING BY COMPUTERISED DECLARATION-PROCESSING SYSTEMS ON TWO SUCCESSIVE FOUR-COPY SETS>PIC FILE= "L_2003343EN.006901.TIF">>PIC FILE= "L_2003343EN.007101.TIF">>PIC FILE= "L_2003343EN.007301.TIF">>PIC FILE= "L_2003343EN.007501.TIF">(1) The technical provisions in respect of the forms and notably their size and colours are detailed in Article 215.ANNEX IVANNEX 37SINGLE ADMINISTRATIVE DOCUMENT EXPLANATORY NOTES(1)TITLE I GENERAL REMARKSA. GENERAL DESCRIPTIONThe forms and continuation forms are to be used:(a) where Community legislation refers to a declaration for placing goods under a customs procedure or for re-exportation;(b) as necessary during the transitional period provided for in an act of accession to the Community, in trade between the Community as constituted prior to that accession and the new Member States, and between the latter, in respect of goods for which customs duties and charges having equivalent effect have not yet been fully eliminated or which remain subject to other measures provided for in the act of accession;(c) where Community rules specifically provide for their use.The forms and continuation forms used for this purpose comprise the copies needed to complete the formalities relating to one or more customs procedures, taken from a set of eight copies:- copy 1 is kept by the authorities of the Member State in which export (dispatch) or Community transit formalities are completed,- copy 2 is used for statistical purposes by the Member State of export. This copy can be used as well for statistical purposes by the Member State of dispatch in cases of trade between parts of the customs territory of the Community with a different fiscal regime,- copy 3 is returned to the exporter after being stamped by the customs authority,- copy 4 is kept by the office of destination upon completion of the Community transit operation or as the document providing evidence of Community status of the goods,- copy 5 is the return copy for the Community transit procedure,- copy 6 is kept by the authorities of the Member State in which import formalities are completed,- copy 7 is used for statistical purposes by the Member State of import. This copy can be used as well for statistical purposes by the Member State of import in cases of trade between parts of the customs territory of the Community with a different fiscal regime,- copy 8 is returned to the consignee.Various combinations are therefore possible, such as:- export, outward processing or re-export: copies 1, 2 and 3,- Community transit: copies 1, 4 and 5,- customs procedures at import: copies 6, 7 and 8.In addition, there are circumstances in which the Community status of the goods in question has to be proved at destination. In such cases copy 4 should be used as a T2L document.Operators may, if they wish, use privately printed subsets combining the appropriate copies, provided that they conform to the official specimen.Each subset must be designed in such a way that where boxes must contain identical information in the two Member States involved, such information can be entered directly by the exporter or the principal on copy 1 and will then appear, by means of chemical treatment of the paper, on all the copies. Where, however, for any reason (in particular where the content of the information differs according to the stage of the operation involved) the information is not to be transmitted from one Member State to another, the desensitisation of the self-copying paper must confine reproduction to the copies concerned.Where declarations are to be processed by computer, use may be made of subsets taken from sets in which each copy has a dual function: 1/6, 2/7, 3/8, 4/5.In this case, in each subset, the numbers of the copies being used must be shown by striking through the numbers, in the margin of the form, referring to the copies not being used.Every such subset must be designed so that the particulars which have to appear on each copy will be reproduced by means of chemical treatment of the paper.When, pursuant to Article 205(3) of this Regulation, declarations for placing goods under a customs procedure, for re-export, or documents certifying the Community status of goods not being moved under the internal Community transit procedure are drawn up on plain paper by means of official or private-sector data-processing systems, the format of the said declarations or documents must comply with all the conditions laid down by the Code or this Regulation, including those relating to the back of the form (in respect of copies used under the Community transit procedure), except:- the colour used for printing,- the use of italic characters,- the printing of a background for the Community transit boxes.Where a transit declaration is processed at an office of departure by a computerised system, one copy of the declaration must be lodged at that office.B. PARTICULARS REQUIREDThe forms contain a number of boxes only some of which will be used, depending on the customs procedure(s) in question.Without prejudice to the application of simplified procedures, the boxes which may be completed for each procedure are set out in the following table. The specific provisions concerning each box as they are described in Title II apply without prejudice to the status of the boxes as defined in the table.Note that the status listed below have no bearing on the fact that certain particulars are collected only where circumstances warrant it. For example, the supplementary units in box 41 (status "A") will only be collected where required by the TARIC.Symbols in the cellsA: Mandatory: Particulars required by every Member StateB: Optional for the Member States: Particulars which Member States may decide to waiveC: Optional for operators: Particulars which operators may decide to supply but which cannot be demanded by the Member StatesNotes[1] This box is mandatory for agricultural products with export refunds.[2] This particular may only be required for non-computerised procedures.[3] When the declaration covers only one item of goods, the Member States may provide for this box to be left empty, the figure "1" having been entered in box 5.[4] This box is mandatory for the NCTS in the manner provided for in Annex 37a.[5] This particular may only be required for computerised procedures.[6] This box is optional for the Member States where the consignee is not established in the Community nor in an EFTA country.[7] Not for use in the case of postal consignments or carriage by fixed transport installations.[8] Not for use in the case of postal consignments or carriage by fixed transport installations or rail.[9] This particular may be required for non-computerised procedures. In the case of computerised procedures, Member States need not collect this particular if they can deduce it from information elsewhere in the declaration and so transmit it to the Commission in compliance with the provisions on the collection of external trade statistics.[10] Member States may only require completion of the third subdivision where the customs administration is calculating customs value on behalf of the economic operator.[11] Member States may only require this information in cases in which the rules on the monthly fixing of exchange rates laid down in Title V, Chapter 6 do not apply.[12] This box must not be completed when export formalities are carried out at the point of exit from the Community.[13] This box must not be completed where the import formalities are carried out at the point of entry into the Community.[14] This box may be used in the NCTS in the manner provided for in Annex 37a.[15] Mandatory in the case of re-exportation following a type D warehouse procedure.[16] This subdivision must be completed where:- the transit declaration is made by the same person at the same time as, or following, a customs declaration which includes a commodity code, or- where a transit declaration covers goods on the list in Annex 44c, or- where Community legislation so provides.[17] For completion only where Community legislation so provides.[18] This information is not required for goods eligible for relief from import duties, unless the customs authorities consider it necessary for the application of the provisions governing the release for free circulation of the goods concerned.[19] Member States may waive this obligation if their systems allow them to deduce this information automatically and unambiguously from information elsewhere in the declaration.[20] This information is not to be provided when customs administrations calculate duties on behalf of operators on the basis of information elsewhere in the declaration. It is otherwise optional for the Member States.[21] This information is not to be provided when customs administrations calculate duties on behalf of operators on the basis of information elsewhere in the declaration.[22] Where the declaration is accompanied by the document referred to in Article 178(1), Member States may waive completion of this box.[23] This box is to be completed where the declaration of placing of goods under a customs procedure is used to discharge a customs warehousing procedure.C. INSTRUCTIONS FOR USE OF THE FORMWhenever a particular subset contains one or more copies which may be used in a Member State other than the one in which it was first completed, the forms must be completed by typewriter or by a mechanographical or similar process. For ease of completion by typewriter the form should be inserted in the machine in such a way that the first letter of the particulars to be entered in box 2 is placed in the position box in the top left-hand corner.Where all the copies of a subset are intended for use in the same Member State, they may be filled in legibly by hand, in ink and in block capitals, provided that this is allowed in that Member State. The same applies to the particulars to be given on the copies used for the purposes of the Community transit procedure.The form must contain no erasures or overwriting. Any alterations must be made by crossing out the incorrect particulars and adding those required. Any alterations made in this way must be initialled by the person making them and expressly endorsed by the competent authorities. The latter may, where necessary, require a new declaration to be lodged.In addition, the forms may be completed using an automatic reproduction process instead of any of the procedures mentioned above. They may also be produced and completed by this means on condition that the provisions concerning the specimen forms, format, language used, legibility, absence of erasures and overwriting, and amendments are strictly observed.Only numbered boxes are to be completed, as appropriate, by operators. The other boxes, identified by a capital letter, are for administrative use.Without prejudice to Article 205, the copies which are to remain at the office of export/dispatch or departure must bear the original signature of the persons concerned.The lodging with a customs office of a declaration signed by the declarant or his representative shall indicate that the person concerned is declaring the goods in question for the procedure applied for and, without prejudice to the possible application of sanctions, shall be held responsible, in accordance with the provisions in force in the Member States, in respect of:- the accuracy of the information given in the declaration,- the authenticity of the documents attached,- the observance of all the obligations inherent in the placement of the goods in question under the procedure concerned.The signature of the principal or, where applicable, his authorised representative commits him in respect of all particulars relating to the Community transit operation pursuant to the provisions on Community transit laid down in the Code and in this Regulation and as listed in section B above.As regards Community transit formalities and formalities at destination, it is in the interests of each person intervening in the operation to check the contents of his declaration before signing it and lodging it with the customs office. In particular, any discrepancy found by the person concerned between the goods which he is to declare and any particulars already entered on the forms being used must immediately be reported by that person to the customs authority. In such cases the declaration must then be made out on fresh forms.Unless Title III provides otherwise, a box that is not to be used should be left completely blank.TITLE II PARTICULARS TO BE ENTERED IN THE VARIOUS BOXESA. FORMALITIES RELATING TO EXPORT/DISPATCH, THE CUSTOMS WAREHOUSING OF PREFINANCED GOODS FOR EXPORT, RE-EXPORTATION, OUTWARD PROCESSING, COMMUNITY TRANSIT AND/OR PROVING THE COMMUNITY STATUS OF GOODSBox 1: DeclarationIn the first subdivision, enter the relevant Community code from Annex 38.In the second subdivision, enter the type of declaration using the relevant Community code from Annex 38.In the third subdivision, enter the relevant Community code from Annex 38.Box 2: Consignor/ExporterEnter the identification number assigned by the competent authorities to the person concerned for fiscal, statistical or other purposes. The structure of this number must comply with the criteria laid down in Annex 38. Where the interested party does not have such a number, the customs administration may assign him one for the declaration concerned.For the purposes of this Annex, the definition of "exporter" is that given in Community customs legislation. In this context, "consignor" refers to an operator that acts as an exporter in the cases referred to in Article 206, third paragraph.Enter the full name and address of the person concerned.In the case of groupage consignments, the Member States may provide that the word various be entered in this box, and the list of consignors/exporters to be attached to the declaration.Box 3: FormsEnter the number of the subset in relation to the total number of subsets of forms and continuation forms used. For example, if there is one EX form and two EX/c forms, enter 1/3 on the EX form, 2/3 on the first EX/c form and 3/3 on the second EX/c form.Where the declaration is made up from two sets of four copies instead of one set of eight copies, the two sets are to be treated as one for the purpose of establishing the number of forms.Box 4: Loading listsEnter in figures the number of any loading lists attached, or of commercial descriptive lists where these are authorised by the competent authority.Box 5: ItemsEnter in figures the total number of items declared by the person concerned in all the forms and continuation forms (or loading lists or commercial lists) used. The number of items must correspond to the number of boxes 31 to be completed.Box 6: Total packagesEnter in figures the total number of packages making up the consignment in question.Box 7: Reference numberThis entry concerns the commercial reference number assigned by the person concerned to the consignment in question. It may take the form of a Unique Consignment Reference Number (UCR)(2).Box 8: ConsigneeEnter the full name and address of the person(s) to whom the goods are to be delivered. Where prefinanced goods for export are entered into a customs warehouse, the consignee is the person responsible for the pre-financing or the person responsible for the warehouse where the goods are stocked.The structure of any identification number must comply with the criteria laid down in Annex 38.In the case of groupage consignments, the Member States may provide that the word "various" be entered in this box, and the list of consignees attached to the declaration.Box 14: Declarant/RepresentativeEnter the identification number assigned to the person concerned by the competent authorities for tax, statistical or other purposes. The structure of that number must comply with the criteria laid down in Annex 38. Where the interested party does not have such a number, the customs administration may assign him one for the declaration concerned.Enter the full name and address of the person concerned.If the declarant and the exporter/consignor are the same person, enter "exporter" or "consignor".To designate the declarant or the status of the representative, use the relevant Community code from Annex 38.Box 15: Country of dispatch/exportFor the purposes of export formalities, the "Member State of actual export" is the Member State from which the goods were initially dispatched for the purpose of export, if the exporter is not established in the Member State of export. If no other Member State is involved, the Member State of export will be the same as the Member State of actual export.Enter in box 15a the relevant Community code from Annex 38 for the Member State of export/dispatch of the goods. In case of transit, enter in box 15 the Member State from where the goods are dispatched.Box 17: Country of destinationUsing the relevant Community code from Annex 38, enter in box 17a the last country of destination of the goods to be exported as known at the time of export.Box 18: Identity and nationality of means of transport at departureEnter the identity of the means of transport on which the goods are directly loaded at the time of export or transit formalities, followed by the nationality of the means of transport (or that of the vehicle propelling the others if there are several means of transport) in the form of the relevant Community code from Annex 38. If a tractor and trailer with different registration numbers are used, enter the registration numbers of both the tractor and the trailer together with the nationality of the tractor.Depending on the means of transport concerned, the following details concerning identity may be entered:Box 19: Container (Ctr)Using the relevant Community code from Annex 38, enter the presumed situation when crossing the external Community frontier, based on the information available at the time of completion of the export formalities.Box 20: Delivery termsUsing the relevant Community codes and headings from Annex 38, give particulars of the terms of the commercial contract.Box 21: Identity and nationality of active means of transport crossing the borderUsing the relevant Community code from Annex 38, enter the nationality of the active means of transport crossing the Community's external frontier as known at the time of completion of formalities.In the case of combined transport or where several means of transport are used, the active means of transport is the one which propels the whole combination. For example, in the case of a lorry on a sea-going vessel, the active means of transport is the ship. In the case of a tractor and trailer, the active means of transport is the tractor.Depending on the means of transport concerned, the following details concerning identity may be entered:Box 22: Currency and total amount invoicedUsing the relevant code from Annex 38, enter in the first subdivision the currency in which the commercial invoice was drawn up.Enter in the second subdivision the invoiced price for all goods declared.Box 23: Exchange rateThis box contains the exchange rate in force between the invoice currency and the currency of the Member State concerned.Box 24: Nature of transactionUsing the relevant Community codes and headings from Annex 38, enter the type of the transaction concerned.Box 25: Mode of transport at the borderUsing the relevant Community code from Annex 38, enter the mode of transport corresponding to the active means of transport which it is expected will be used on exit from the customs territory of the Community.Box 26: Inland mode of transportUsing the relevant Community code from Annex 38, enter the mode of transport upon departure.Box 27: Place of loadingUsing a code where required, enter the place, as known at the time of completion of formalities, at which the goods are to be loaded onto the active means of transport on which they are to cross the Community frontier.Box 29: Office of exitUsing the relevant Community code from Annex 38, enter the customs office by which it is intended that the goods should leave the customs territory of the Community.Box 30: Location of goodsEnter the precise location where the goods may be examined.Box 31: Packages and description of goods; Marks and numbers - Container No(s) - Number and kindEnter the marks, numbers, quantity and kind of packages or, in the case of unpackaged goods, enter the number of such goods covered by the declaration together with the particulars needed to identify them. The description of the goods means the normal trade description. Where box 33 Commodity Code is to be completed, the description must be precise enough to allow the goods to be classified. This box must also contain the particulars required by any specific legislation. Using the relevant Community code from Annex 38, enter the kind of the packages.If containers are used, their identifying marks should also be entered in this box.Box 32: Item numberEnter the number of the item in question in relation to the total number of items declared in the forms and continuation forms used, as described in the note to box 5.Box 33: Commodity CodeEnter the code number corresponding to the item in question, as described in Annex 38.Box 34: Country-of-origin codeOperators completing box 34a should use the relevant Community code from Annex 38 to enter the country of origin, as defined in Title II of the Code.Enter the region of dispatch or production of the goods in question in Box 34b.Box 35: Gross mass (kg)Enter the gross mass, expressed in kilograms, of the goods described in the relevant box 31. The gross mass is the aggregate mass of the goods with all their packing, excluding containers and other transport equipment.Where a transit declaration covers several types of goods, the total gross mass needs only be entered in the first box 35, the remaining boxes 35 being left blank. Member States may extend this rule to all procedures referred to under columns A to E and G of the table in Title I, B.Where a gross mass greater than 1 kg includes a fraction of a unit (kg), it may be rounded off in the following manner:- from 0.001 to 0.499: rounding down to the nearest kg,- from 0.5 to 0.999: rounding up to the nearest kg.A gross mass of less than 1 kg should be entered as 0.xyz (e.g. 0.654 for a package of 654 grams).Box 37: ProcedureUsing the relevant Community code from Annex 38, enter the procedure for which the goods are declared.Box 38: Net mass (kg)Enter the net mass, expressed in kilograms, of the goods described in the relevant box 31. The net mass is the mass of the goods without any packaging.Box 40: Summary declaration/Previous documentUsing the relevant Community codes from Annex 38, enter the reference particulars of documents preceding export to a third country/dispatch to a Member State.Where the declaration concerns goods re-exported following discharge of the customs warehousing procedure in a type B customs warehouse, enter the reference particulars of the declaration entering goods for that procedure.In the case of a declaration entering goods for the Community transit procedure, give the reference for the previous customs destination or corresponding customs documents. Where, in the case of non-computerised transit procedures, more than one reference has to be entered, the Member States may provide that the word "various" be entered in this box and a list of the references concerned accompany the transit declaration.Box 41: Supplementary unitsWhere necessary, enter the quantity of the item in question, expressed in the unit laid down in the goods nomenclature.Box 44: Additional information/Documents produced/Certificates and authorisationsUsing the relevant Community codes from Annex 38, enter the details required by any specific rules applicable together with reference particulars of the documents produced in support of the declaration, including the serial numbers of any control copies T5.The subdivision "A.I. code" (Additional information code) must not be used.Where a re-export declaration discharging the customs warehousing procedure is lodged with a customs office other than the supervising office, enter the name and full address of the supervising office.Declarations made in Member States which, during the transitional period for the introduction of the euro, give the opportunity to operators to opt for the use of the euro unit for the establishment of their customs declarations must include in this box, preferably in the subdivision in the bottom right-hand corner, an indicator of the currency unit, national unit or euro unit, used.Member States may provide that this indicator be entered only in box 44 for the first item of goods of the declaration. In this case, the information will be deemed valid for all the goods items of the declaration.This indicator will be constituted by the iso-alpha-3 currency code (ISO 4217).Box 46: Statistical valueEnter the statistical value expressed in the currency unit the code for which may appear in box 44, or, in the absence of such a code in box 44, in the currency of the Member State where the export formalities are completed, in accordance with the Community provisions in force.Box 47: Calculation of taxesEnter the tax base applicable (value, weight or other). Using, where necessary, the relevant Community codes from Annex 38, the following should be shown on each line:- the type of tax (e.g. excise duties),- the tax base,- the rate of tax applicable,- the amount of tax payable,- the method of payment chosen (MP).The amounts in this box must be expressed in the currency unit the code for which may appear in box 44, or, in the absence of such a code in box 44, in the currency of the Member State where the export formalities are completed.Box 48: Deferred paymentEnter, where applicable, the reference particulars of the authorisation in question; deferred payment here refers both to deferred payment of customs duties and to tax credit.Box 49: Identification of warehouseUsing the relevant Community code from Annex 38, enter the reference particulars of the warehouse.Box 50: PrincipalEnter the full name (person or company) and address of the principal, together with the identification number, if any, allocated by the competent authorities. Where appropriate, enter the full name (person or company) of the authorised representative signing on behalf of the principal.Subject to specific provisions to be adopted with regard to the use of computerised systems, the original of the handwritten signature of the person concerned must be given on the copy which is to remain at the office of departure. Where the principal is a legal person, the signatory should add his capacity after his signature and full name.For export operations, the declarant or his representative may enter the name and address of a person established in the district of the office of exit to whom copy 3 of the declaration endorsed by the said office may be given.Box 51: Intended offices of transit (and country)Enter the code for the intended office of entry into each EFTA country to be crossed and the office of entry by which the goods re-enter the customs territory of the Community after having crossed the territory of an EFTA country, or, where the shipment is to cross a territory other than that of the Community or of an EFTA country, the office of exit by which the transport leaves the Community and the office of entry by which it re-enters the Community.Using the relevant Community code from Annex 38, enter the customs offices concerned.Box 52: GuaranteeUsing the relevant Community codes from Annex 38, enter the type of guarantee or guarantee waiver used for the operation as well as, as appropriate, the number of the comprehensive guarantee certificate, the guarantee waiver certificate, or the individual guarantee voucher and the office of guarantee.Where a comprehensive guarantee, guarantee waiver or individual guarantee is not valid for all the EFTA countries, add after not valid for the codes from Annex 38 for the EFTA country or countries concerned.Box 53: Office of destination (and country)Using the relevant Community code from Annex 38, enter the office where the goods are to be presented in order to complete the Community transit operation.Box 54: Place and date, signature and name of the declarant or his representativeEnter the place and date of completion of the declaration.Subject to specific provisions to be adopted with regard to the use of computerised systems, the original of the handwritten signature of the person concerned must be given on the copy which is to remain at the office of export/dispatch, followed by the full name of that person. Where that person is a legal person, the signatory should add his capacity after his signature and full name.B. FORMALITIES EN ROUTEBetween the time when the goods leave the office of export and/or departure, and the time when they arrive at the office of destination, certain particulars may have to be entered on the copies of the Single Administrative Document accompanying the goods. These particulars concern the transport operation and are to be entered on the document in the course of the operation by the carrier responsible for the means of transport on which the goods are directly loaded. The particulars may be added legibly by hand; in this case, the form should be completed in ink in block capitals.These particulars, which only appear on copies 4 and 5, concern the following boxes:- Transhipment: Use box 55.Box 55: TranshipmentsThe first three lines of this box are to be completed by the carrier where, during the operation in question, the goods are transhipped from one means of transport to another or from one container to another.The carrier may not tranship goods without the prior authorisation of the customs authorities of the Member State in whose territory the transhipment is to be made.Where those authorities consider that the transit operation may continue in the normal way, they shall, once they have taken any steps that may be necessary, endorse copies 4 and 5 of the transit declaration.- Other incidents: Use box 56.Box 56: Other incidents during carriageBox to be completed in accordance with existing obligations under the Community transit procedure.In addition, where the goods were loaded on a semi-trailer and only the tractor vehicle is changed during the journey (without the goods being handled or transhipped) enter in this box the registration number of the new tractor. In such cases endorsement by the competent authorities is not necessary.C. FORMALITIES FOR RELEASE FOR FREE CIRCULATION, INWARD PROCESSING, TEMPORARY IMPORTATION, PROCESSING UNDER CUSTOMS CONTROL, CUSTOMS WAREHOUSING AND THE ENTRY OF GOODS TO FREE ZONES SUBJECT TO TYPE II CONTROLSBox 1: DeclarationIn the first subdivision, enter the relevant Community code from Annex 38.In the second subdivision, enter the type of declaration using the relevant Community code from Annex 38.Box 2: Consignor/ExporterEnter the full name and address of the last seller of the goods prior to their importation into the Community.Where an identification number is required, the Member States may waive provision of the full name and address of the person concerned.The structure of any identification number must comply with the criteria laid down in Annex 38.In the case of groupage consignments, the Member States may provide that the word "various" be entered in this box, and the list of consignors/exporters attached to the declaration.Box 3: FormsEnter the number of the subset in relation to the total number of subsets of forms and continuation forms used. For example, if there is one IM form and two IM/c forms, enter "1/3" on the IM form, "2/3" on the first IM/c form and "3/3" on the second IM/c form.Box 4: Loading listsEnter in figures the number of any loading lists attached, or of commercial descriptive lists where these are authorised by the competent authority.Box 5: ItemsEnter in figures the total number of items declared by the person concerned in all the forms and continuation forms (or loading lists or commercial lists) used. The number of items must correspond to the number of boxes 31 to be completed.Box 6: Total packagesEnter in figures the total number of packages making up the consignment in question.Box 7: Reference numberThis entry concerns the commercial reference number assigned by the person concerned to the consignment in question. It may take the form of a Unique Consignment Reference Number (UCR)(3).Box 8: ConsigneeEnter the identification number assigned by the competent authorities to the person concerned for fiscal, statistical or other purposes. The structure of this number must comply with the criteria laid down in Annex 38. Where the interested party does not have such a number, the customs administration may assign him one for the declaration concerned.Enter the full name and address of the person concerned.In the case of placing of goods under the customs warehousing procedure in a private warehouse (type C, D or E), enter the full name and address of the depositor where he is not the declarant.In the case of groupage consignments, the Member States may provide that the word "various" be entered in this box, and the list of consignees attached to the declaration.Box 12: Value detailsEnter in this box information on value, e.g. a reference to the authorisation whereby the customs authorities waive the requirement to produce a DV1 form in support of each declaration or details of adjustments.Box 14: Declarant/RepresentativeEnter the identification number assigned to the person concerned by the competent authorities for tax, statistical or other purposes. The structure of that number must comply with the criteria laid down in Annex 38. Where the interested party does not have such a number, the customs administration may assign him one for the declaration concerned.Enter the full name and address of the person concerned.If the declarant and the consignee are the same person, enter the word consignee.To designate the declarant or the status of the representative, use the relevant Community code from Annex 38.Box 15: Country of dispatch/exportIf no stoppage or judicial action unrelated to transport has taken place in an intermediate country, enter in box 15a the relevant Community code from Annex 38 for the country from which the goods were initially dispatched to the Member State of import. If such stoppages or actions have taken place, the last intermediate country is to be considered the country of dispatch/export.Box 17: Country of destinationEnter in box 17a the Community code from Annex 38 for the Member State of final destination of the goods, as known at the time of importation.Enter in box 17b the region of destination of the goods.Box 18: Identity and nationality of means of transport on arrivalEnter the identity of the means of transport on which the goods are directly loaded at the time of presentation at the customs office where the destination formalities are completed. If a tractor and trailer with different registration numbers are used, enter the registration number of both the tractor and the trailer.Depending on the means of transport concerned, the following details concerning identity may be entered:Box 19: Container (Ctr)Using the relevant Community code from Annex 38, enter the situation when crossing the external Community frontier.Box 20: Delivery termsUsing the relevant Community codes and headings from Annex 38, give particulars of the terms of the commercial contract.Box 21: Identity and nationality of active means of transport crossing the borderUsing the relevant Community code from Annex 38, enter the nationality of the active means of transport crossing the Communitys external frontier.In the case of combined transport or where several means of transport are used, the active means of transport is the one which propels the whole combination. For example, in the case of a lorry on a sea-going vessel, the active means of transport is the ship. In the case of a tractor and trailer, the active means of transport is the tractor.Box 22: Currency and total amount invoicedUsing the relevant code from Annex 38, enter in the first subdivision the currency in which the commercial invoice was drawn up.Enter in the second subdivision the invoiced price for all goods declared.Box 23: Exchange rateThis box contains the exchange rate in force between the invoice currency and the currency of the Member State concerned.Box 24: Nature of transactionUsing the relevant Community codes and headings from Annex 38, enter the type of the transaction concerned.Box 25: Mode of transport at the borderUsing the relevant Community code from Annex 38, enter the mode of transport corresponding to the active means of transport with which the goods entered the customs territory of the Community.Box 26: Inland mode of transportUsing the relevant Community code from Annex 38, enter the mode of transport upon arrival.Box 29: Office of entryUsing the relevant Community code from Annex 38, enter the customs office by which the goods entered the customs territory of the Community.Box 30: Location of goodsEnter the precise location where the goods may be examined.Box 31: Packages and description of goods; Marks and numbers - Container No(s) - Number and kindEnter the marks, numbers, quantity and kind of packages or, in the case of unpackaged goods, enter the number of such goods covered by the declaration, together with the particulars necessary to identify them. The description of the goods means the normal trade description. Except for non-Community goods placed under the customs warehousing procedure in a type A, B, C, E or F warehouse, this description must be expressed in terms sufficiently precise to enable immediate and unambiguous identification and classification. This box must also contain the particulars required by any specific rules (e.g. VAT, excise duties). Using the relevant Community code from Annex 38, enter the kind of the packages.If containers are used, their identifying marks should also be entered in this box.Box 32: Item numberEnter the number of the item in question in relation to the total number of items declared in the forms and continuation forms used, as described in the note to box 5.Box 33: Commodity CodeEnter the code number corresponding to the item in question, as described in Annex 38. The Member States may provide for entry of a specific nomenclature concerning excise duties in the fifth subdivision.Box 34: Country-of-origin codeEnter in box 34a the relevant Community code from Annex 38 for the country of origin, as defined in Title II of the Code.Box 35: Gross mass (kg)Enter the gross mass, expressed in kilograms, of the goods described in the relevant box 31. The gross mass is the aggregate mass of the goods with all their packing, excluding containers and other transport equipment.Where a declaration covers several types of goods, Member States may decide that, for the procedures referred to under columns H to K of the table in Title I, B, the total gross mass only be entered in the first box 35, the remaining boxes 35 being left blank.Where a gross mass greater than 1 kg includes a fraction of a unit (kg), it may be rounded off in the following manner:- from 0.001 to 0.499: rounding down to the nearest kg,- from 0.5 to 0.999: rounding up to the nearest kg,- a gross mass of less than 1 kg should be entered as 0.xyz (e.g. 0.654 for a package of 654 grams).Box 36: PreferenceThis box contains information on the tariff treatment of the goods. Where its use is provided for in the matrix of Title I, section B, it must be used even when no tariff preferential treatment is requested. However, this box must not be used in the context of trade between parts of the customs territory of the Community in which the provisions of Directive 77/388/EEC are applicable and parts of that territory in which those provisions do not apply, or in the context of trade between the parts of that territory where those provisions do not apply. Enter the relevant Community code from Annex 38.The Commission will publish at regular intervals in the C series of the Official Journal of the European Union the list of the combinations of codes usable together with examples and explanatory notes.Box 37: ProcedureUsing the relevant Community code from Annex 38, enter the procedure for which the goods are declared.Box 38: Net mass (kg)Enter the net mass, expressed in kilograms, of the goods described in the relevant box 31. The net mass is the mass of the goods without any packaging.Box 39: QuotaEnter the order number of the tariff quota for which the declarant is applying.Box 40: Summary declaration/Previous documentUsing the relevant Community codes from Annex 38, enter the reference particulars of any summary declaration used in the Member State of import or of any previous document.Box 41: Supplementary unitsWhere necessary, enter the quantity of the item in question, expressed in the unit laid down in the goods nomenclature.Box 42: Item priceEnter the price of the item in question.Box 43: Valuation methodUsing the relevant Community code from Annex 38, enter the valuation method used.Box 44: Additional information/Documents produced/Certificates and authorisationsUsing the relevant Community codes from Annex 38, enter the details required by any specific rules applicable together with reference particulars of the documents produced in support of the declaration, including the serial numbers of any control copies T5.The subdivision "A.I. code" must not be used.Where a declaration entering goods for the customs warehousing procedure is lodged with a customs office other than the supervising office, enter the name and full address of the supervising office.Declarations made in Member States which, during the transitional period for the introduction of the euro, give the opportunity to operators to opt for the use of the euro unit for the establishment of their customs declarations must include in this box, preferably in the subdivision in the bottom right-hand corner, an indicator of the currency unit, national unit or euro unit, used.Member States may provide that this indicator be entered only in box 44 for the first item of goods of the declaration. In this case, the information will be deemed valid for all the goods items of the declaration.This indicator will be constituted by the iso-alpha-3 currency code (ISO 4217).Box 45: AdjustmentThis box contains information of any adjustments when no DV1 form is produced in support of the declaration. Any amounts to be entered in this box are to be expressed in the currency unit the code for which may appear in box 44, or, in the absence of such a code in box 44, in the currency of the Member State where the import formalities are completed.Box 46: Statistical valueEnter the statistical value expressed in the currency unit the code for which may appear in box 44, or, in the absence of such a code in box 44, in the currency of the Member State where the import formalities are completed, in accordance with the Community provisions in force.Box 47: Calculation of taxesEnter the tax base applicable (value, weight or other). Using, where necessary, the relevant Community codes from Annex 38, the following should be shown on each line:- the type of tax (e.g. import duty, VAT),- the tax base,- the rate of tax applicable,- the amount of tax payable,- the method of payment chosen (MP).The amounts in this box must be expressed in the currency unit the code for which may appear in box 44, or, in the absence of such a code in box 44, in the currency of the Member State where the import formalities are completed.Box 48: Deferred paymentEnter, where applicable, the reference particulars of the authorisation in question; deferred payment here refers both to deferred payment of customs duties and to tax credit.Box 49: Identification of warehouseUsing the relevant Community code from Annex 38, enter the reference particulars of the warehouse.Box 54: Place and date, signature and name of the declarant or his representativeEnter the place and date of the completion of the declaration.Subject to specific provisions to be adopted with regard to the use of computerised systems, the original of the handwritten signature of the person concerned must be given on the copy which is to remain at the office of import, followed by the full name of that person. Where that person is a legal person, the signatory should add his capacity after his signature and full name.TITLE III REMARKS CONCERNING THE CONTINUATION FORMSA. Continuation forms should only be used where the declaration covers more than one item (cf. box 5). They must be presented together with an IM, EX, EU or CO form.B. The instructions in Titles I and II also apply to the continuation forms.However:- the symbols "IM/c", "EX/c" or "EU/c" (or "CO/c" where applicable) must be entered in the first subdivision of box 1, that subdivision being left blank only where:- the form is used for Community transit only, in which case, depending on the Community transit procedure applicable to the goods concerned, "T1bis", "T2bis", "T2Fbis" or "T2SMbis" will be entered in the third subdivision of box 1,- the form is used solely to furnish proof of the Community status of goods, in which case, depending on the status of the goods concerned, "T2Lbis", "T2LFbis" or "T2LSMbis" will be entered in the third subdivision of the box,- box 2/8 is for optional use by the Member States and should show only the name and identification number, if any, of the person concerned,- the "summary" part of box 47 concerns the final summary of all the items covered by the IM and IM/c, EX and EX/c, EU and EU/c or CO and CO/c forms used. It should therefore be used only on the last of the IM/c, EX/c, EU/c or CO/c forms attached to an IM, EX, EU or CO document in order to show the total payable by type of tax.C. If continuation forms are used,- any boxes 31 (Packages and description of goods) which have not been used must be struck out to prevent later use,- when the third subdivision of box 1 contains the symbol T, boxes 32 (Item number), 33 (Commodity code), 35 (Gross mass (kg)), 38 (Net mass (kg)), 40 (Summary declaration/previous document) and 44 (Additional information, documents produced, certificates and authorisations) of the first item of goods of the transit declaration used must be struck through and the first box 31 (Packages and description of goods) of this document may not be used to enter the marks, numbers, number and kind of packages or goods description. In the first box 31 of this document, reference will be made, as appropriate, to the number of continuation forms bearing the respective symbols T1bis, T2bis or T2Fbis.(1) The term "EFTA" in this Annex refers not only to the EFTA countries but to the other non-Community contracting parties to the Conventions on a common transit procedure and on the simplification of formalities in trade in goods.(2) Recommendation of the Customs Co-operation Council concerning the unique consignment reference number (UCR) for Customs purposes (30 June 2001).(3) Recommendation of the Customs Co-operation Council concerning the unique consignment reference number (UCR) for Customs purposes (30 June 2001).ANNEX 38CODES TO BE USED IN THE FORMS(1)(2)TITLE I GENERAL REMARKSThis Annex contains only the specific basic requirements applicable when using paper forms. Where transit formalities are completed by the exchange of EDI messages, the instructions contained in this Annex apply unless Annexes 37a or 37c provide otherwise.In some cases, the requirements for the type and length of entries are specified. The codes for the different types of data are:a alphabeticn numerican alphanumericThe number after the code indicates the authorised length of the data entry. Two points before the indication of the length means that the data entry is not of a determined length, but that it may include a number of characters up to the number indicated.TITLE II CODESBox 1: DeclarationFirst subdivisionThe codes applicable (a2) are given below:EX: For trade with countries and territories situated outside of the customs territory of the Community other than the EFTA countriesFor placing goods under a customs procedure referred to in columns A and E of the table in Annex 37, Title I, B)To confer on goods a customs-approved treatment or use referred to in columns C and D of the table in Annex 37, Title I, B)For dispatch of non-Community goods in the context of trade between Member StatesIM: For trade with countries and territories situated outside of the customs territory of the Community other than the EFTAFor placing goods under a customs procedure referred to in columns H to K of the table in Annex 37, Title I, B)For placing non-Community goods under a customs procedure in the context of trade between Member StatesEU: In the context of trade with EFTA countriesFor placing goods under a customs procedure referred to in columns A, E and H to K of the table in Annex 37, Title I, B)To confer on goods a customs-approved treatment or use referred to in columns C and D of the table in Annex 37, Title I, B)CO: In respect of Community goods subject to specific measures during the transitional period following the accession of new Member StatesPlacing of pre-financed goods in a customs warehouse or free zoneIn respect of Community goods in the context of trade between parts of the customs territory of the Community to which the provisions of Directive 77/388/EEC are applicable and parts of that territory to which those provisions do not apply, or in the context of trade between parts of that territory where those provisions do not apply.Second subdivisionThe codes applicable (a1) are given below:A for a normal declaration (normal procedure under Article 62 of the Code)B for an incomplete declaration (simplified procedure under Article 76(1)(a) of the Code)C for a simplified declaration (simplified procedure under Article 76(1)(b) of the Code)D For lodging a normal declaration (such as referred to under code A) before the declarant is in a position to present the goods.E For lodging an incomplete declaration (such as referred to under code B) before the declarant is in a position to present the goods.F For lodging a simplified declaration (such as referred to under code C) before the declarant is in a position to present the goods.X for a supplementary declaration under a simplified procedure covered by BY for a supplementary declaration under a simplified procedure covered by CZ for a supplementary declaration under a simplified procedure under Article 76(1)(c) of the Code (entry of the goods in the records)Codes D, E and F can only be used in the framework of the procedure provided for in Article 201(2) where customs authorities authorise the lodging of a declaration before the declarant is in a position to present the goods.Third subdivisionThe codes applicable (an..5) are given below:T1: Goods required to move under the external Community transit procedureT2: Goods required to move under the internal Community transit procedure in accordance with Article 163 or 165 of the Code, unless Article 340c(2) appliesT2F: Goods required to move under the internal Community transit procedure, in accordance with Article 340c(1)T2SM: Goods placed under the internal Community transit procedure, in application of Article 2 of Decision 4/92 of the EEC-San Marino Co-operation Committee of 22 December 1992.T: Mixed consignments covered by Article 351, in which case the space following the "T" must be scored throughT2L: Form establishing the Community status of goodsT2LF: Form establishing the Community status of goods consigned to, or from, a part of the customs territory of the Community where the provisions of Directive 77/388/EEC do not applyT2LSM: Form establishing the status of goods destined for San Marino in application of Article 2 of Decision 4/92 of the EEC-San Marino Cooperation Committee of 22 December 1992.Box 2: Consignor/ExporterWhere identification numbers are used, the code takes the following form:On import: Country code (a2); code UN/EDIFACT 3055 (an..3); exporter's identification code (an..13)On export: Country code (a2); exporter's identification code (an..16)Country code: The Community's alphabetical codes for countries and territories are based on the current ISO alpha 2 (a2) in so far as they are compatible with the requirements of Community law. The legal basis for these codes is Council Regulation (EC) No 1172/95 of 22 May 1995 on the statistics relating to the trading of goods by the Community and its Member States with non-member countries (OJ L 118, 25.5.1995). The Commission regularly publishes regulations updating the list of country codes.UN/EDIFACT 3055: With regard to the coding of the operators in the third countries mentioned in boxes 2 and 8, Member States use a list issued and updated by an agency or another institution which defines the interested parties' codes. The selected agency will be identified in the list of the agencies published by the UN under the heading UN/EDIFACT 3055 (Electronic Data Interchange for Administration, Commerce and Transport) which contains a list of the agencies responsible for the development of such lists of economic operators.Example:"JP1511234567890" for a Japanese exporter (country code: JP) whose identification number with Japanese customs (agency code 151 in the list of codes for UN/EDIFACT data element 3055) is 1234567890.Box 8: ConsigneeWhere identification numbers are used, the code takes the following form:On import: Country code (a2); consignee's identification code (an..16)On export: Country code (a2); code UN/EDIFACT 3055 (an..3); importer's identification code (an..13).Use the country codes entered in box 2.Example:"JP1511234567890" for a Japanese importer (country code: JP) whose identification number with Japanese customs (agency code 151 in the list of codes for UN/EDIFACT data element 3055) is 1234567890.Box 14: Declarant/Representative(a) Insert one of the following codes (n1) before the full name and address to designate the declarant or the status of the representative:1. Declarant2. Representative (direct representation within the meaning of the first indent of Article 5(2) of the Code)3. Representative (indirect representation within the meaning of the second indent of Article 5(2) of the Code).Where this data element is printed on a paper document, it will be in square brackets (Ex: [1], [2] or [3])(b) Where identification numbers are used, the code takes the following form: Country code (a2); identification code of the declarant/representative (an..16).Use the country codes entered in box 2.Box 15a: Country of dispatch/export codeUse the country codes entered in box 2.Box 17a: Country-of-destination codeUse the country codes entered in box 2.Box 17b: Region-of-destination codeUse the codes to be adopted by the Member States.Box 18: Nationality of means of transport at departureUse the country codes entered in box 2.Box 19: Container (Ctr)The relevant codes (n1) are given below:0 Goods not transported in containers1 Goods transported in containers.Box 20: Delivery termsThe codes and statements to be entered, as appropriate, in the first two subdivisions of this box are as follows:The Member States may require the following coded particulars (n1) in the third subdivision:1: Place situated in the territory of the Member State concerned2: Place situated in the territory of another Member State3: Other (place situated outside the Community).Box 21: Nationality of active means of transport crossing the borderUse the country codes entered in box 2.Box 22: Invoice currencyThe invoice currency is to be entered by means of the ISO alpha-3 currency code (Codes ISO 4217 for the representation of currencies and funds).Box 24: Nature of transactionThe codes applicable are given below.The Member States which require this item of information must use the single digit codes listed in column A (excluding, where appropriate, code 9), this digit being entered in the left-hand side of the box. They may also provide for a second digit from the list in column B to be entered in the right-hand side of the box.Box 25: Mode of transport at the borderThe codes applicable (n1) are given below:Box 26: Inland mode of transportThe codes listed for box 25 are applicable.Box 29: Office of exit/entryUse (an8) codes structured as follows:- the first two characters (a2) serve to identify the country by means of the country code entered in box 2,- the next six characters (an6) stand for the office concerned in that country. It is suggested that the following structure be adopted:The first three characters (a3) would be taken up by the UN/LOCODE and the last three by a national alphanumeric subdivision (an3). If this subdivision is not used, the characters "000" should be inserted.Example:BEBRU000: BE = ISO 3166 for Belgium, BRU = UN/LOCODE for the city of Brussels, 000 for the unused subdivision.Box 31: Packages and description of goods; Marks and numbers - Container No(s) - Number and kindKind of packagesUse the following codes.(UN/ECE Recommendation No 21/REV. 1, August 1994)PACKAGING CODESBox 33: Commodity CodeFirst subdivision (8 digits)To be completed using the headings of the Combined Nomenclature.Where the form is used for Community transit procedure purposes, the commodity code made up of at least the six digits of the Harmonised Commodity Description and Coding System shall be entered in this subdivision. However, where Community legislation so requires, the Combined Nomenclature heading shall be used.Second subdivision (two characters)To be completed in accordance with the Taric code (two characters for the application of specific Community measures in respect of formalities to be completed at destination).Third subdivision (four characters)To be completed in accordance with the Taric code (first additional code).Fourth subdivision (four characters)To be completed in accordance with the Taric code (second additional code).Fifth subdivision (four characters)Codes to be adopted by the Member States concerned.Box 34a: Country-of-origin codeUse the country codes entered in box 2.Box 34b: Region-of-origin/-production codeCodes to be adopted by the Member States.Box 36: PreferenceThis box is for three-digit codes comprising a single-digit component from 1). and a two-digit component from 2).The relevant codes are given below:1. First digit of the code1 Tariff arrangement erga omnes2 Generalised System of Preferences (GSP)3 Tariff preferences other than those mentioned under code 24 Non-imposition of customs duties under the provisions of customs union agreements concluded by the Community2. Next two digits00 None of the following10 Tariff suspension15 Tariff suspension with specified end-use18 Tariff suspension with certificate confirming the special nature of the product19 Temporary suspension for products imported with a certificate of airworthiness20 Tariff quota(3)23 Tariff quota with specified end-use(3)25 Tariff quota with certificate confirming the special nature of the product(3)28 Tariff quota following outward processing(3)40 Special end-use resulting from the Common Customs Tariff50 Certificate confirming the special nature of the productBox 37: ProcedureA. First subdivisionThe codes to be entered in this subdivision are four-digit codes, composed of a two-digit code representing the procedure requested, followed by a second two-digit code representing the previous procedure. The list of two-digit codes is given below."Previous procedure" means the procedure under which the goods were placed before being placed under the procedure requested.It should be noted that where the previous procedure is a warehousing procedure or temporary importation, or where the goods have come from a free zone, the relevant code should be used only where the goods have not been placed under a customs procedure with economic impact (inward processing, outward processing or processing under customs control).For example: re-export of goods imported under the customs inward processing procedure (suspension system) and subsequently placed under the customs warehousing procedure = 3151 (not 3171). (First operation = 5100; second operation = 7151: re-export = 3151).Similarly, where goods previously temporarily exported are re-imported, placing under one of the abovementioned suspensive procedures is to be regarded as simple importation under that procedure. Indication of the "re-importation" aspect is to be given only when the goods are released for free circulation.For example: entry for home use with simultaneous entry for free circulation of goods exported under the customs outward processing procedure and placed under a customs warehousing procedure on re-importation = 6121 (not 6171). (First operation: temporary export for outward processing = 2100; second operation: storage in customs warehouse = 7121; third operation: entry for home use + entry for free circulation = 6121).The codes marked in the list below with the letter (a) cannot be used as the first two digits of the procedure code, but only to indicate the previous procedure.For example: 4054 = entry for free circulation and home use of goods previously placed under the IP - suspension system in another Member State.List of procedures for coding purposesTwo of these basic elements must be combined to produce a four-digit code.00 This code is used to indicate that there is no previous procedure (a)01 Free circulation of goods simultaneously redispatched in the context of trade between parts of the customs territory of the Community in which the provisions of Directive 77/388/EEC are applicable and parts of that territory in which these provisions do not apply, or in the context of trade between the parts of that territory where these provisions do not apply.Free circulation of goods simultaneously redispatched in the context of trade between the Community and the countries with which it has formed a customs union.Example:Goods arriving from a third country, released for free circulation in France and sent on to the Channel Islands.02 Free circulation of goods with a view to applying the inward processing procedure (drawback system).Explanation:Inward processing (drawback system) in accordance with Article 114(1)(b) of the Code.07 Free circulation with simultaneous placing of goods under a warehousing procedure other than a customs warehousing procedure.Explanation:This code is to be used where the goods are released for free circulation but where VAT and possibly excise duties have not been paid.Examples:Imported machines are released for free circulation but VAT has not been paid. While the goods are placed in a tax warehouse or approved area, payment of the VAT is suspended.Imported cigarettes are released for free circulation but VAT and excise duties have not been paid. While the goods are stored in a tax warehouse or approved area, payment of the VAT and excise duties is suspended.10 Permanent export.Example:Normal export of Community goods to a third country, but also export of Community goods to parts of the customs territory of the Community to which the provisions of Council Directive 77/388/EEC do not apply (OJ L 145, 13.6.1977, p. 1).11 Export of compensating products obtained from equivalent goods under the inward processing procedure (suspension system) before entering import goods for the procedure.Explanation:Prior export (EX-IM) in accordance with Article 115(1)(b) of the Code.Example:Export of cigarettes manufactured from Community tobacco leaves before placing of tobacco leaves from a third country under the inward processing procedure.21 Temporary export under the outward processing procedure.Explanation:Outward processing procedure under Articles 145 to 160 of the Code. See also code 22.22 Temporary export other than that referred to under code 21.Example:The simultaneous application to textile products of the outward processing procedure and the economic outward processing procedure (Council Regulation (EC) No 3036/94).23 Temporary export for return in the unaltered state.Example:Temporary export for exhibitions of articles such as samples, professional equipment, etc.31 Re-export.Explanation:Re-export of non-Community goods following a suspensive arrangement with economic impact.Example:Goods are placed under a customs warehousing procedure and subsequently declared for export.40 Simultaneous release for free circulation and home use of goods which are not the subject of a VAT-exempt supply.Example:Goods coming from a third country with payment of the customs duties and VAT.41 Simultaneous release for free circulation and home use of goods placed under the inward processing procedure (drawback system).Example:Inward processing procedure with payment of customs duties and national taxes on import.42 Simultaneous release for free circulation and home use of goods which are the subject of a VAT-exempt supply to another Member State.Example:Import of goods with exemption from VAT through a tax representative.43 Simultaneous release for free circulation and home use of goods subject to specific measures connected with the collection of an amount during the transitional period following the accession of new Member States.Example:Release for free circulation of agricultural products subject, during a special transitional period following the accession of new Member States, to a special customs procedure or special measures between the new Member States and the rest of the Community of the kind applied in their time to ES and PT.45 Release of goods for free circulation and home use for either VAT or excise duties and their placing under the tax warehouse procedure.Explanation:VAT or excise exemption by placing the goods under a fiscal warehouse procedure.Examples:Cigarettes imported from a third country are released for free circulation and VAT has been paid. While the goods are in the tax warehouse or approved area, the payment of excise duties is suspended.Cigarettes imported from a third country are released for free circulation and excise duties are paid. While the goods are in the tax warehouse or approved area the payment of VAT is suspended.48 Entry for home use with simultaneous release for free circulation of replacement goods under the customs outward processing procedure prior to the export of the temporary export goods.Explanation:Standard exchange system (IM-EX), prior importation in accordance with Article 154(4) of the Code.49 Entry for home use of Community goods in the context of trade between parts of the customs territory of the Community in which the provisions of Directive 77/388/EEC are applicable and parts of that territory in which those provisions do not apply, or in the context of trade between the parts of that territory where these provisions do not apply.Entry for home use of goods in the context of trade between the Community and the countries with which it has formed a customs union.Explanation:Import with entry for home use of goods from parts of the Community to which the Sixth VAT Directive (77/388/EEC) does not apply. The use of the SAD is laid down in Article 206.Examples:Goods arriving from Martinique and entered for home use in Belgium.Goods coming from Turkey and entered for home use in Germany.51 Inward processing procedure (suspension system).Explanation:Inward processing (suspension system) in accordance with Article 114(1)(a) and (2)(a) of the Code.53 Import under temporary import procedure.Example:Temporary importation, e.g. for an exhibition.54 Inward processing (suspension system) in another Member State (without their being released for free circulation in that Member State).(a)Explanation:This code is used to record the operation for the purposes of statistics on intra-Community trade.Example:Goods from a third country are placed under inward processing in Belgium (5100). After undergoing inward processing, they are dispatched to Germany for release for free circulation (4054) or further processing (5154).61 Re-importation with simultaneous release for free circulation and home use of goods which are not the subject of a VAT-exempt supply.63 Re-importation with simultaneous release for free circulation and home use of goods which are the subject of a VAT-exempt supply to another Member State.Example:Re-importation after outward processing or temporary export, with any VAT debt being charged to a tax representative.68 Re-importation with partial entry for home use and simultaneous entry for free circulation and placing of goods under a warehousing procedure other than a customs warehousing procedure.Example:Processed alcoholic beverages are re-imported and placed in an excise warehouse.71 Placing of goods under the customs warehousing procedure.Explanation:Placing of goods under the customs warehousing procedure. This in no way precludes the simultaneous placement of goods in, say, an excise or VAT warehouse.76 Placing under the customs warehousing procedure or in a free zone with advance payment of export refunds of products or goods intended for export without further processing.Example:Storage of goods intended for export with advance payment of export refunds. (Article 5(2) of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (OJ L 62, 7. 3. 1980, p. 5)).77 Placing in an export warehouse, free zone or free warehouse with advance payment of export refunds of processed products or goods intended for export after processing.Example:Storage of processed products and goods obtained from basic products intended for export with advance payment of export refunds. (Article 4(2) of Regulation (EEC) No 565/80.78 Entry of goods for a free zone subject to type II controls.91 Placing of goods under processing under customs control.92 Processing under customs control in another Member State (without release for free circulation in that Member State).(a)Explanation:This code is used to record the operation for the purposes of statistics on intra-Community trade.Example:Goods from a third country are processed under customs control in Belgium (9100). After undergoing processing, they are dispatched to Germany for release for free circulation (4092) or further processing (9192).B. Second subdivision1. Where this box is used to specify a Community procedure, a code composed of an alphabetic character followed by two alpha-numeric characters must be used, the first character of which identifies a category of measures in the following manner:Inward processing (IP)(Article 114 of the Code)Outward processing (OP)(Article 145 of the Code)Relief(Regulation (EEC) No 918/83)Temporary import(The Code and this Regulation)Agricultural productsOther2. Codes exclusively for national use must be composed of a numeric character followed by two alphanumeric characters according to that Member State's own nomenclature.Box 40: Summary declaration/Previous documentThis box is for alphanumeric (an..26) codes.Each code has three components, which are separated by dashes (-). The first component (a1) consists of three different letters and is used to distinguish between the three categories mentioned below. The second component (an..3), which consists of a combination of digits and/or letters, serves to identify the type of document. The third component (an..20) represents the particulars needed to recognise the document, either its identification number or another recognisable reference.1. The first component (a1):the summary declaration, represented by "X",the initial declaration, represented by "Y"the previous document, represented by "Z",2. The second component (an..3):Choose the abbreviation for the document from the "list of abbreviations for documents".This list includes the code "CLE", which stands for "date and reference of the entry of the goods in the records". (Article 76(1)(c) of the Code). The date is coded as follows: yyyymmdd.3. The third component (an..20):The identification number or another recognisable reference of the document is inserted here.Examples:- The previous document is a T1 transit document to which the office of destination has assigned the number "238544". The code will therefore be "Z-821-238544". ("Z" for previous document, "821" for the transit procedure and "238544" for the document's registration number (or the MRN for the NCTS operations))- A cargo manifest bearing the number "2222" is used as a summary declaration. The code will be "X-785-2222". ("X" for the summary declaration, "785" for the cargo manifest and "2222" for the manifest's identification number).- Goods were entered in the records on 14 February 2002. The code will therefore be "Y-CLE-20020214-5" ("Y" to show there was an initial declaration, "CLE" for "entry in the records", "20020214" for the date of entry, "2002" being the year, "02" the month, "14" the day and "5" for the reference of the entry in the records).List of abbreviations for documentsIf the above document is drawn up using the SAD, the abbreviation will comprise the codes specified for the first subdivision of box 1. (IM, EX, CO and EU)Box 43: Valuation methodThe provisions used to determine the customs value of imported goods are to be coded as follows:Box 44: Additional information/Documents produced/Certificates and authorisations1. Additional informationA five-digit code is used to encode additional information of a customs nature. This code follows the additional information unless Community law provides for the code to be used in place of the text.Example:In a simplified export procedure, copy 3 must contain the information "simplified export procedure". (Article 280(3). "Simplified exportation - 30100" should therefore be entered in box 44.Community law provides for certain additional information to be entered in boxes other than box 44. However, such additional information should be coded according to the same rules as the information to be specifically entered in box 44. Furthermore, where Community law fails to specify the box in which information is to be entered, that information is to be entered in box 44.All types of additional information are listed at the end of this Annex.Member States may provide for the use of national additional information provided that their codification presents a structure different to the codes for Community additional information.2. Documents produced, certificates and authorisations(a) Documents, certificates and Community or international authorisations produced in support of the declaration must be entered in the form of a code composed of 4 alpha-numeric characters, followed either by an identification number or another recognisable reference. The list of documents, certificates and authorisations and their respective codes can be found in the Taric database.(b) National documents, certificates and authorisations produced in support of the declaration must be entered in the form of a code composed of an numeric character followed by 3 alpha-numeric characters (Ex: 2123, 34d5), possibly followed either by an identification number or another recognisable reference. The four characters represent codes based on that Member State's own nomenclature.Box 47: Calculation of taxesFirst column: Type of tax(a) The codes applicable are given below:(b) Codes exclusively for national use must be composed of a numeric character followed by two alphanumeric characters according to that Member State's own nomenclature.Last column: Method of paymentThe following codes may be used by the Member States:A: Payment in cashB: Payment by credit cardC: Payment by chequeD: Other (e. g. direct debit to agent's cash account)E: Deferred or postponed paymentF: Deferred payment - customs systemG: Postponed payment - VAT system (Article 23 Sixth VAT Directive)H: Electronic credit transferJ: Payment through post office administration (postal consignments) or other public sector or government departmentK: Excise credit or rebateM: Security, including cash depositP: From agent's cash accountR: GuaranteeS: Individual guarantee accountT: From agent's guarantee accountU: From agent's guarantee - standing authorityV: From agent's guarantee - individual authorityO: Guarantee lodged with Intervention Agency.Box 49: Identification of warehouseThe code to be entered has the following three-part structure:- the letter identifying the type of warehouse in accordance with the descriptions contained in Article 525 (a1). For warehouses other than those mentioned in Article 525, the following codes should be used:Y for a non-customs warehouseZ for a free zone or free warehouse- the identification number allocated by the Member State when issuing the authorisation (an..14)- the country code for the authorising Member State, as defined in box 2 (a2).Box 51: Intended offices of transit (and country)Use the codes entered in box 29.Box 52: GuaranteeGuarantee codesThe codes applicable (n1) are given below:Entering countries under the heading "not valid for":Use the country codes entered in box 2.Box 53: Office of destination (and country)Use the codes entered in box 29.Additional information - code XXXXX(1) The use, in this Annex, of the words export, re-export, importation and re-importation equally cover dispatch, re-dispatch, introduction and re-introduction.(2) The term "EFTA" in this Annex refers not only to the EFTA countries but to the other non-Community contracting parties to the Conventions on a common transit procedure and on the simplification of formalities in trade in goods.(3) Where the requested tariff quota is exhausted, Member States may allow the request to be valid for any other existing preference.ANNEX VIn Annex 74, Point 7 is replaced by the following:"7. Milk and milk productsRecourse to the use of equivalence is permitted under the following conditions:The weight of each component of milk dry matter, milk fat matter and milk protein of the import goods shall not exceed the weight of each of these components in the equivalent goods. However, where the economic value of the import goods is determined by only one or two of the above mentioned components, the weight may be calculated on the basis of this or these component(s). The authorisation shall specify the details, notably the reference period for which the total weight has to be calculated. The reference period shall not exceed 4 months.The weight of the relevant component(s) of the import goods and of the equivalent goods shall be entered on the customs declarations and on any information sheet INF9 or INF5, to enable the customs authorities to control the equivalence on the basis of those elements.Physical checks shall be carried out on at least 5 % of the declarations for entry of import goods for the arrangements and the export declaration (IM/EX) and cover the import goods as well as the equivalent goods concerned.Physical checks shall be carried out on at least 5 % of the prior export declarations and the declarations for entry for the arrangements (EX/IM). These checks shall cover the equivalent goods that shall be checked before the processing operations start as well as the concerned import goods at the moment they are entered for the arrangements.Physical checks imply the verification of the declaration and the documents attached thereto, and representative samples shall be taken for analysis of the ingredients by a competent laboratory.If the Member State applies a system of risk analysis, a lower percentage of physical checks may be permitted.Each physical check shall be the subject of a detailed report by the official who has carried out this check. These reports shall be centralised by the customs authorities designated in each Member State."ANNEX VIANNEX 75List of compensating products subject to the import duties appropriate to them(Article 548(1))